IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                               FILED
                                                               June 19, 2008
                               No. 06-11189
                            Conference Calendar           Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee
v.

JOHN WAYNE WASHINGTON

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Northern District of Texas
                         USDC No. 5:06-CR-21-ALL


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
     The attorney appointed to represent John Wayne Washington has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967).    Washington has filed a response.       Our
independent review of the record, counsel’s brief, and Washington’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Washington’s




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-11189

motions for the appointment of new counsel or to proceed pro se on appeal are
DENIED.




                                     2